NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30003

                Plaintiff-Appellee,             D.C. No. 2:04-cr-00278-RAJ

 v.
                                                MEMORANDUM*
JAMES TEMPLETON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      James Templeton appeals from the district court’s order denying his motion

for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Templeton contends that he is eligible for a sentence reduction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Amendment 782 to the Sentencing Guidelines. We review de novo whether a

district court had authority to modify a sentence under section 3582(c)(2). See

United States v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009). Contrary to

Templeton’s contention, section 3582(c)(2) did not authorize the district court to

apply a two-level reduction for safety valve because such a reduction was not

applied at Templeton’s original sentencing. See U.S.S.G. § 1B.10(b)(1) (when

determining a defendant’s amended guideline range, the court “shall substitute

only the [amended provisions] for the corresponding guideline provisions that were

applied when the defendant was sentenced and shall leave all other guideline

application decisions unaffected”); Dillon v. United States, 560 U.S. 817, 827

(2010). This is true even if the district court erred by failing to apply a safety valve

reduction at the original sentencing. See Dillon, 560 U.S. at 831. Because

Templeton’s 240-month sentence is below his amended guideline range of 262 to

327 months, he is ineligible for a reduction. See U.S.S.G. § 1B1.10(b)(2)(A) (the

district court may not reduce a defendant’s sentence “to a term that is less than the

minimum of the amended guideline range”).

      AFFIRMED.




                                           2                                    17-30003